Mr. JUSTICE JIGANTI, dissenting. On the date of the occurrence Carmen Zavala was taken immediately to Mt. Sinai Hospital. She had X rays, her leg was casted and she was released within six hours. After seeing her doctor two or three days later she was referred to St. Mary’s Hospital where she had X rays, had her cast removed and was treated on an outpatient basis. These were her only contacts with any hospital as a result of this occurrence. The notice to the city was filed within five months. The name of Mt. Sinai Hospital was on the police report filed by a policeman of the city of Chicago. In Saragusa, the plaintiff similarly failed to give the name and address of the treating hospital. As the majority opinion here noted, the supreme court found that the notice was defective under the provisions of the statute. However, the supreme court in Saragusa held that the “claimed deficiency in the notice did not warrant dismissal of the plaintiffs complaint since the complaint itself was also filed within six months of the injury for which recovery was sought.” (63 Ill. 2d 288,292-93.) The court reasoned that the statutory notice provision had to be read in conjunction with section 8 — 101 of the Local Governmental and Governmental Employees Tort Immunity Act, which provides for a shorter limitation period than is ordinarily the case in a personal injury action. The supreme court said the common purpose of the notice and limitations provisions was to provide for early investigation into the asserted claim while the matter was still fresh and the witnesses were available and the conditions had not materially changed. The court further commented that when suit was filed the city could propound interrogatories which could give more complete information than was called for under the statutory notice provision. In another recent case involving interpretation of the notice provision of the statute, Reynolds v. City of Tuscola (1971), 48 Ill. 2d 339, 270 N.E.2d 415, the plaintiff served notice on the defendant by registered mail addressed to the city clerk. The notice provision provided that plaintiff “must personally serve” the clerk. The supreme court said they would not read the statute to require unjust consequences. It would look to the legislative intent. They found the legislative intent was to give the defendant timely notice so there could be an investigation and prompt settlement of meritorious claims. Further, this information was necessary in order for a taxing body to prepare its budget. Since the Local Governmental and Governmental Employees Tort Immunity Act is in derogation of the common law it must be strictly construed against the public entity. The court concluded that the city of Tuscola was in fact notified of all the particulars involving the accident within the six months and that the city was in a position to investigate the claim while the surrounding conditions were fresh and to effect the settlement if the claim was found to be meritorious. The supreme court noted that a liberal interpretation of the statute was necessary because of its position in relation to the common law and because a more restrictive interpretation would lead to absurd, inconvenient and unjust consequences. I do not read Saragusa to say that a suit within six months is the only way to cure the defect under the circumstances presented in that case. In Saragusa there was a defect and it was a substantial one because the hospitalization was for approximately eight weeks. In the case at bar, the plaintiff was never hospitalized and the treatment she received at the hospital was relatively insubstantial. The notice that was given satisfied all of the purposes to be served by the filing of the notice as found by the supreme court in both Reynolds and Saragusa. Knowledge of the hospital aids a defendant very little absent a lawsuit because a defendant is not in a position to subpoena the records from the hospital. Due to the confidential nature of the communications between the patient and the hospital, very little discovery can be had without a subpoena. I believe that the city of Chicago received all of the information that was necessary under the statute. The information that was not received was insubstantial. It would not in any way have accomplished any of the goals that the supreme court found the statute was intended to promote. Considering that a liberal interpretation of the statute is mandated I would reverse the dismissal.